Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “locking device” in claim 1 (part c) and “cavity detection system” in claim 1 (part d).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2-7 and 12-13 are objected to because of the following informalities: 
Claims 2-7 and 12-13: In the preamble, “The device of claim…” should read “The positioning device of claim…”, (in view of both a positioning device and a locking device being previously recited).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes “the body” in line 2, which lacks clear antecedent basis since a body of the outer sheath and a body of the inner cannula have been previously recited. For the purposes of claim interpretation, “the body” in line 2 of claim 2 is being treated as though it reads “the body of the outer sheath”. 
Claim 11 depends from cancelled claim 10, and is therefore indefinite. For the purposes of claim interpretation, claim 11 is being treated as though it depends from claim 8.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Because claim 11 depends from a canceled claim, it is in improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 15, and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rosen et al. (US 6,517,519). Rosen discloses a method of inserting a positioning device into a patient comprising the steps of inserting a removable inner cannula (110) into an outer sheath (120), wherein the outer sheath comprises a body and an external thread (threaded portion 122) on an outer surface of the body, and the removable inner cannula comprises a body for insertion in the body of the outer sheath and a penetrating end (112) on the body of the cannula at an insertion end (figs. 1-3). Rosen further discloses positioning the penetrating end at a desired location on a patient (fig. 4), inserting the penetrating end into the patient and rotating the device so that the external thread moves the device into the patient (fig. 5; col. 5, ll. 16-32), wherein the step of inserting further comprises cavity detection (see col. 5, ll. 26-32 – air/fluid passageway between holes 116 and 118 “provides a method for the user of the device to determine whether the tip of the device is in the pleural space 404”). When the device is fully inserted into the patient, rotation of the device is stopped (“leaving catheter 120 in place”; col. 5, ll. 45-50) and the inner cannula is removed from the outer sheath (col. 5, ll. 45-50).
 Regarding claims 15 and 16, Rosen further discloses inserting a drainage tube, in particular a chest tube (700; fig. 7), into the outer sheath (col. 5, ll. 49-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Burnett (US 2008/0249467). Rosen discloses the method substantially as stated above including cavity detection via the presence of air or blood exiting port (136) as per col. 5, ll. 26-32, but fail to expressly disclose that cavity detection comprises pressure detection, electrical resistance, or impedance detection to detect one or more of air, fluid, or tissue.  
Burnett discloses another positioning device comprising an outer sheath (22; figs. 2a-2e) and a removable inner cannula (20). The inner cannula comprises a cavity detection system in the form of a sensor (24) and wire system housed within the inner cannula ([0071]), the sensor sensing electrical properties including impedance and resistance ([0042], [0043]) of the environment in contact with the sensor in order to detect when the inner cannula has entered an anatomical space by detecting one or more of air, fluid or tissue (via changes in electrical resistance or impedance). Regarding claim 20, the cavity detection system differentiates fluid, soft tissue, and solid organs by virtue of their different electrical properties in view of at least par. ([0043] and [0056]). It would have been obvious to one of ordinary skill in the art to have modified the prior art Rosen to include a sensor system as taught by Burnett such that cavity detection comprises pressure detection, electrical resistance, or impedance detection of the environment surrounding the sensor in order to improve safety of the insertion procedure by providing immediate and definitive feedback to the user ([0043]) to ensure that the device is properly placed within the patient.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Golser (US 5,735,867). Rosen discloses the method of claim 9 substantially including rotating the inner cannula and outer sheath into tissue, fails to disclose the step of locking the inner cannula to the outer sheath.
Golser discloses another positioning device comprising an outer sheath (1) with an external thread (2) and a removable inner cannula (5) for insertion into the outer sheath. Golser further discloses locking the inner cannula to the outer sheath via a locking device (abstract) comprising a protrusion (7) extending from the body of the inner cannula and a corresponding locking channel (enlargement 3; best shown in figs. 3 and 4; see col. 2 lines 4-15 and claim 3 of Golser), thereby allowing both tubes to be rotated together via grip (6) on the inner cannula (see claim 6 of Golser). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Rosen to include the step of locking the inner cannula to the outer cannula as taught by Golser in order to allow rotation of both the outer sheath and inner cannula via a single grip on the inner cannula. 
Claims 1-7, 12-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Golser and Burnett. Rosen discloses a positioning device for insertion into a patient comprising an outer sheath (120) comprising a body and an external thread (threaded portion 122) on an outer surface of the body, and a removable inner cannula (110) for insertion into the outer sheath, the cannula comprising a body for insertion in the body of the outer sheath and a penetrating end (112) on the body of the cannula at an insertion end (figs. 1-3). Rosen discloses that the inner cannula and outer sheath are simultaneously rotated into tissue (col. 5, ll. 16-32), but fails to disclose a locking device for locking the inner cannula to the outer sheath.
Golser discloses another positioning device comprising an outer sheath (1) with an external thread (2) and a removable inner cannula (5) for insertion into the outer sheath. Golser further discloses that the positioning device comprises a locking device (abstract) comprising a protrusion (7) extending from the body of the inner cannula and a corresponding locking channel (enlargement 3; best shown in figs. 3 and 4; see col. 2 lines 4-15 and claim 3 of Golser), thereby allowing both tubes to be rotated together via grip (6) on the inner cannula. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Rosen to include a locking device comprising a protrusion on the inner cannula body and a locking channel on the outer sheath as taught by Golser in order to allow rotation of both the outer sheath and inner cannula via a single grip on the inner cannula. 
Rosen discloses that the user may determine whether the tip of the device is in the pleural space by monitoring gas or blood exiting port (136) as per col. 5, ll. 26-32, but does not expressly disclose a cavity detection system (noting that “cavity detection system” invokes 35 USC 112f). Burnett discloses another positioning device comprising an outer sheath (22; figs. 2a-2e) and a removable inner cannula (20). The inner cannula comprises a cavity detection system in the form of a sensor (24) and wire system housed within the inner cannula (see at least [0071]), the sensor sensing electrical properties such as impedance and resistance ([0042], [0043]) of the environment surrounding the sensor in order to detect when the inner cannula has entered an anatomical space by detecting one or more of air, fluid or tissue (via changes in electrical resistance or impedance as per [0042], [0043], and [0049]; consistent with corresponding structure disclosed in par. [0032] of instant application’s specification). Regarding claim 20, the cavity detection system differentiates fluid, soft tissue, and solid organs by virtue of their different electrical properties in view of at least par. ([0043], [0047], and [0056]). It would have been obvious to one of ordinary skill in the art to have modified the prior art Rosen to include a cavity detection system comprising a sensor that detects electrical resistance or impedance of the environment surrounding the sensor in order to improve safety of the insertion procedure by providing immediate and definitive feedback to the user ([0043]) to ensure that the device is properly placed within the patient. 
Regarding claim 2, the outer sheath comprises a base (e.g., 140 of Rosen) adjacent one end of the body of the outer sheath, the base having an outer diameter larger than an outer diameter of the sheath (figs. 1-2 of Rosen).
Regarding claim 3, as further taught by Golser, the inner cannula further comprises a base (6; figs. 1,2) at an end of the cannula body (5) opposite the penetrating end, the base having a diameter larger than an inner diameter of the body of the outer sheath. It would have been obvious to have modified the prior art of Rosen to include such a base at an end of the cannula body as taught by Golser in order to provide a rotary grip that facilitates rotation of the positioning device by the user. 
Regarding claim 4, the locking device taught by Golser comprises a protrusion (7) extending from the body of the inner cannula and a corresponding locking channel (enlargement 3; see also claim 3 of Golser) on the outer sheath.
Regarding claims 5, 6, and 13, as taught by Burnett the cavity detection system is housed in the inner cannula (figs. 2a-e and par. [0071]) and detects electrical resistance or impedance to detect one or more of air, fluid or tissue ([0042], [0043], and [0049]). 
Regarding claim 7, the limitation “wherein the positioning system positions a pneumothorax draining device” is a recitation of intended use and the draining device is not positively recited as part of the positioning system. Therefore, the prior art need only disclose a positioning system capable of positioning a pneumothorax draining device in order to read on this limitation. Nonetheless, Rosen discloses using the positioning system to position a pneumothorax draining device (chest tube 700). 
Regarding claim 12, the positioning device is a pneumothorax drainage device since air from the pleural space can pass into openings (116) of the inner cannula (see also col. 6, ll. 28-42).
Regarding claim 14, the limitation “wherein the positioning device aids in safe port site placement in a patient” is a recitation of intended use. Since the prior art is capable of being used for port site placement (see col. 6, ll. 29-43 of Rosen), it meets this recitation of intended use.  
Regarding claims 17, 18, and 19, the limitations of claims 17-19 are drawn to the intended use of the positioning device. The positioning device of Rosen as modified by Golser need only be capable of being used in the claimed manner in order to meet these recitations of intended use. Nonetheless, Rosen discloses using the device in at least the patient’s thorax, for thoracoscopy (col. 6, ll. 29-43), and for draining pleural effusions or a hemothorax (col. 5, ll. 45-65). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2002/0198554 to Whitman et al. discloses a device comprising an outer sheath (202; figs. 3a-3c) and an inner cannula (204), the outer sheath having a threaded outer surface, and a cavity detection system comprising a sensor (206) housed in the inner cannula.
US 4,356,826 to Kubota discloses a penetration instrument which includes a pressure sensor therein in order to determine when the instrument has pierced tissue and entered into a cavity (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 5/12/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771